DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 11/19/21 are acknowledged. Claims 3-5, 7, 12-13, and 17 have been canceled. Claims 2, 6, 8-11, 14-16, and 18-28 are pending and under examination. 
Withdrawn Rejections
The rejection of claims 2-6, 8-11, 14, 18, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application
No. 16/626,630 (reference application), is withdrawn. MPEP 1490 states that if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. In the instant case, the instant application has the earliest effective U.S. filing date and the provisional double patenting rejection is the only rejection remaining in the application. Accordingly, the rejection is withdrawn. See paragraph 7, page 4 of the previous Office action.
The rejection of claims 2, 6, 8-11, 14, 18, 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5, 10, and 22 of copending Application No. 16/626,625 (reference application), is withdrawn. MPEP 1490 states that if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an isolated antibody that specifically binds to FAM19A5 comprising a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 5 and a light chain variable amino acid sequence comprising the amino acid sequence set forth in SEQ ID NO:6. The prior art does not teach or suggest an isolated antibody an isolated antibody that specifically binds to FAM19A5 comprising a heavy chain comprising the HCDR1-3 sequence set forth in SEQ ID NOs: 7-9, and a light chain comprising the LCDR1-3 sequences set forth in SEQ ID NOs: 10-12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2, 6, 8-11, 14-16, and 18-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                            


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646